DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dustin M. Luettgen on 01/31/2022.
The application has been amended as follows: 
Claims:
20. (Currently Amended). The apparatus of claim [[1]]10, further comprising: a barcode or other identifying indicia.  
21. (Currently Amended). The apparatus of claim [[1]]10 further comprising: a preservative or stabilizing reagent, disposed within the fluid pathways.  
22. (Currently Amended). The apparatus of claim [[1]]10 further comprising: one or more capillary tubes positioned between the sample collection port and the membrane, the one or more capillary tubes configured to dispense the portion of the biological sample from the collection port onto the membrane upon actuation of the mechanical actuator.  
10 further comprising: an area in or adjacent to the sample port having a hydrophobic property.

Allowable Subject Matter
Claims 10, 13, 14, 16, 17, 20-23, 30, 31, 33 & 35-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed apparatus for collecting a biological sample as recited in claim 10.  The closest prior art to the Applicants’ claimed invention are Sloan et al. (US 2015/0273467) & Baldwin et al. (US 2004/0082878).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed apparatus for collecting a biological sample, the apparatus comprising: a housing configurable from an open position to a closed position; a sample collection port configured to collect the biological sample when the housing is in the open position; one or more fluid pathways configured to draw in the biological sample from the collection port; a membrane, disposed within the housing, wherein the membrane comprises a preservative, a structural member disposed within the housing and configured to hold the membrane within the housing; a mechanical actuator, configured to dispense the biological sample from the one or more fluid pathways onto the membrane when the housing is moved from the open position to the closed position; and a desiccant; wherein a portion of said membrane is configured to separate cellular material from the biological sample when the biological sample is introduced onto the membrane, wherein the housing is further configured to allow the fluid pathways to be viewed when the housing is in the open position; wherein the one or more fluid pathways comprise a capillary tube, wherein the apparatus further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798